Citation Nr: 1602114	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  04-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a right ankle disability to include as caused by service connected disabilities.

4.  Entitlement to service connection for a left ankle disability to include as caused by service connected disabilities.

5.  Entitlement to an initial compensable rating for bilateral hearing loss. 
 
6.  Entitlement to an initial rating in excess of 30 percent for physiological mitral regurgitation and pulmonary incompetence. 

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 
8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 
 
9.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity. 

10.  Entitlement to a rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine. 
 
11.  Entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine. 
 
12.  Entitlement to a compensable rating for occipital and frontal headaches associated with degenerative joint disease of the cervical spine. 

13.  Entitlement to a compensable rating for impotence.

14.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.

15.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain.

16.  Entitlement to an extra-schedular rating for occipital and frontal headaches associated with degenerative joint disease of the cervical spine. 

17.  Entitlement to an extra-schedular rating for impotence.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2006, April 2007, May 2013, July 2013, December 2013, and January 2015 rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran did not appear at a hearing before the Board and no good cause  has been shown.  Therefore, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In July 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claimed an increased rating for left ear hearing loss but the RO adjudicated the claim as bilateral hearing loss.  Because the evidence indicates that the Veteran now has service connected hearing loss in both ears, and as discussed below, both ears are considered in rating a hearing loss disability, the Board has also addressed the claim for an increased (compensable) hearing loss as one issue, a compensable rating for bilateral hearing loss as set forth on the first page of the decision.

The Board notes that in March 2015, the Veteran questions why his claim for an increased rating for the right upper extremity was not included in the statement of the case.  The record reflects that this claim was determined in the May 2013 rating decision, which also decided the claim for a higher rating for the left upper extremity disability and others.  The Veteran filed a notice of disagreement to the May 2013 rating decision in June 2013.  While he expressed disagreement to several of the claims adjudicated in the May 2013 ratings decision, it does not appear he timely filed a notice of disagreement to the claim for a higher rating for his right upper extremity disability.  The Board has therefore construed his March 2015 letter as a new claim for an increased rating for right uper extremity peripheral neuropathy.

The issue of an increased rating for right upper extremity neuropathy has been raised in a document submitted by the Veteran in March 2015, and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for a right ankle disability, service connection for a left ankle disability, service connection for hemorrhoids, and entitlement to extra-schedular ratings for headaches and impotence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in September 2006, the RO originally denied a claim of service connection for hemorrhoids, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the September 2006, RO denial, considered in conjunction with the record as whole, is new, relates to an unestablished fact necessary to substantiate the claim for service connection for hemorrhoids, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral hearing loss is manifested at worst by Level II hearing loss in the right ear, and by Level II hearing loss in the left ear.

4.  At all relevant times, the Veteran's physiological mitral regurgitation and pulmonary incompetence was productive of a workload greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with evidence of cardiac hypertrophy or dilatation, but without evidence of an injection fraction of 30 to 50 percent, or more than one episode of acute congestive heart failure.

4.  At all relevant times, the Veteran's service-connected left upper extremity (minor) peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the lower radicular nerve group, with paresthesias, radiating pain, and no evidence of paralysis of the intrinsic muscles of the hand or any of the flexors of the wrist and fingers or complete paralysis of the lower radicular nerve group.
 
5.  At all relevant times, the Veteran's right lower extremity peripheral neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.
 
6.  At all relevant times, the Veteran's left lower extremity peripheral neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.

7.  At all relevant times, the Veteran's cervical spine strain is manifested by flexion to 30 degrees, without evidence of ankylosis, and there were no incapacitating episodes involving bed rest prescribed by a physician; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

8.  At all relevant times, the Veteran's degenerative disc disease of the lumbar spine disability is manifested by is manifested by forward flexion to 70 degrees without evidence of ankylosis or incapacitating episodes involving bed rest prescribed by a physician; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use.

10.  At all relevant times, the Veteran's headache disability is not productive of any prostrating attacks.

11.  At all relevant times, the Veteran's impotency has not resulted in a penile deformity.

12.  At all relevant times, the Veteran's right shoulder strain has manifested with pain with range of motion at or above the shoulder level; the disability has been manifest by pain with flexion to 150 degrees and abduction to 150 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

13  At all relevant times, the residuals of left shoulder strain are manifested by pain with range of motion at or above the shoulder level; the disability has been manifest by pain with flexion to 150 degrees and abduction to 150 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.


CONCLUSION OF LAW

1.  The September 2006 rating decision which denied a claim of entitlement for service connection for hemorrhoids is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the September 2006 RO denial to reopen a claim of entitlement to service connection for hemorrhoids.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321,, 4.85, Diagnostic Code 6100 (2015).

4.  The criteria for an initial evaluation in excess of 30 percent for physiological mitral regurgitation and pulmonary incompetence have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.100, 4.104, Diagnostic Code 7000 (2015).

5.  The criteria for a rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.159, 3.321, 4.124a, Diagnostic Code 8512 (2015).
 
6.  The criteria for an initial rating in excess of 10 percent for right lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2015).
 
7.  The criteria for an initial rating in excess of 10 percent for left lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2015).

8.  The criteria for a rating in excess of 30 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 5237, 5242, 5243 (2015).

9.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§, 3.159, 4.124a, Diagnostic Codes 5237, 5242, 5243 (2015).

10.  The criteria for a compensable rating for occipital and frontal headaches associated with degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ §§ 3.159, 3.321, 4.31, 4.124a, Diagnostic Code 8100 (2015).

11.  The criteria for a compensable rating for impotence have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2015).

12.  The criteria for an initial rating of 20 percent for right shoulder strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2015).

13.  The criteria for a rating of 20 percent for left shoulder strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for hemorrhoids is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

	Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, statements of the case were issued in November 2003, February 2006, December 2006, June 2007, and December 2012, which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for bilateral hearing loss, peripheral neuropathy of both lower extremities, physiological mitral regurgitation and pulmonary incompetence, and initial ratings for shoulder strains in both shoulders.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in November 2001, December 2003, May 2006, December 2006, January 2007, and December 2012.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the numerous statements of the case and supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in October 2004, January 2007, September 2009, December 2010, March 2013, April 2013, May 2013, June 2013, November 2013, and December 2014.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for hemorrhoids was denied in a rating decision dated in September 2006.  The RO denied the claim on the basis that the evidence failed to establish that hemorrhoids originated in or is related to service.  The Veteran was notified of the decision by a letter issued in September 2006.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the September 2006 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his hemorrhoids claim occurred in September 2006 when the Veteran filed a claim to reopen the claim for service connection for hemorrhoids disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for hemorrhoids because the RO determined there was no relationship between the Veteran's current disability and service.  Since the prior final rating decision in September 2006, VA has received additional evidence, including VA treatment records, private medical treatment records, Social Security Administration records, and lay statements by the Veteran.

The service treatment records indicate that in January 1992, the Veteran was treated for recurrent anal fissures.  

Starting in January 2006, treatment records from VAMC indicate the Veteran has had an external hemorrhoid.

In November 2012, the Veteran was prescribed suppositories for treatment of hemorrhoids.

In his statements to VA, the Veteran has linked his current hemorrhoid problems to an onset of the treatment in service in January 1992 for recurrent anal fissures.  

As of June 2014, it was noted the Veteran still had external hemorrhoids. 

To summarize the foregoing, the Veteran has submitted evidence of a current hemorrhoid disability, which is recurrent or ongoing hemorrhoids.  There is evidence of a recurrent problem in service.  The Veteran has related the onset of his current hemorrhoid disability to service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current hemorrhoid disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as external hemorrhoids.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for hemorrhoids.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Increased Rating Claims

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Effect of Veteran's Lay Opinions on Ratings

The Board recognizes that the evidence supporting the Veteran's claims for higher ratings for disabilities includes his statements regarding the severity of his disabilities, particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated. In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria which in part involve the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the nerves and inguinal area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Compensable Rating for Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns), which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  At all relevant times, the bilateral hearing loss has been evaluated as noncompensable.

The Veteran's hearing was evaluated in July 2006, but the test results were not reported.  The Veteran had borderline normal to mild combined sensorineural hearing loss in both ears with the left ear slightly worse than the right at all frequencies.  The Veteran received a hearing aid for the left ear a month later.  

In January 2007, the Veteran received a VA examination stating he had hearing loss and tinnitus in the left ear.  Audiometric testing revealed puretone air conduction thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
45
49
		LEFT
30
40
45
50
45


The pure tone averages were 41 decibels for the right ear and 45 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, the results bilaterally do not demonstrate puretone thresholds of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Applying the January 2007 audiometric results to the Rating Schedule reveals numeric designations of Level I for his right ear and Level I for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss. 

In September 2009, the Veteran received a VA examination and stated he had difficulty hearing in conversations and the television.  The diagnosis was mild bilateral sensorineural hearing loss.  Audiometric testing revealed puretone air conduction thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
35
35
40
		LEFT
15
30
40
35
40


The pure tone averages were 34 decibels for the right ear and 36 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in both ears. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, although the results demonstrates puretone thresholds of 30 decibels or less at 1000 Hertz, bilaterally, the evidence did not show puretone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Applying the September 2009 audiometric results to the Rating Schedule reveals numeric designations of Level I for his right ear and Level I for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss. 

In December 2010, the Veteran received a VA examination and stated he had difficulty hearing in meetings and noted the television volume is loud.  The diagnosis was bilateral sensorineural hearing loss.  Audiometric testing revealed puretone air conduction thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
40
40
		LEFT
20
35
45
40
45

The pure tone averages were 38 decibels for the right ear and 41 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, although the results demonstrates puretone thresholds of 30 decibels or less at 1000 Hertz, bilaterally, the evidence did not show puretone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Applying the December 2010 audiometric results to the Rating Schedule reveals numeric designations of Level I for his right ear and Level I for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss. 

In August 2011, the Veteran submitted a statement to VA that he worked as a communications security manager and must communicate daily with his co-workers and attend meetings.  His hearing loss made it difficult for him to hear in those situations.  He also had to constantly ask his wife and son to repeat themselves.  

In May 2013, the Veteran received a VA examination and stated that when he attends meetings and others talk, it is hard to hear them.  His television is on high volume.  Audiometric testing revealed puretone air conduction thresholds, in decibels




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
45
45
		LEFT
15
35
45
45
45


The pure tone averages were 41 decibels for the right ear and 43 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, although the results demonstrates puretone thresholds of 30 decibels or less at 1000 Hertz, bilaterally, the evidence did not show puretone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Applying the May 2013 audiometric results to the Rating Schedule reveals numeric designations of Level II for his right ear and Level II for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss. 

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  As noted previously, however, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluations to assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  The RO and the Board are bound by applicable laws, and regulations promulgated by the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-208   (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As the assigned noncompensable evaluation reflects the actual degree of impairment shown since the date of the grant of service connection for the Veteran's hearing loss, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a compensable rating for bilateral hearing loss, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.





Initial Increased Rating for Physiological Mitral Regurgitation and Pulmonary Incompetence

The Veteran is currently rated at 30 percent for physiological mitral regurgitation and pulmonary incompetence (heart disability), which is rated under Diagnostic Code 7000 (valvular heart disease).

Under Diagnostic Code 7000, a 10 percent evaluation is assigned for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In a VA examination in October 2004, the Veteran stated he had been told he has a heart murmur.  He experiences shortness of breath with fatigue and gets headaches.  He had not suffered congestive heart failure or rheumatic heart failure.  There was no history of any other heart disease or heart surgery.  There was no functional impairment.  Upon examination, the heart was normal and without evidence of cardiomegaly, congestive heart failure, or cor pulmonale.  The EKG demonstrated sinus bradycardia.  The examiner noted that a 2001 stress test was negative and the Veteran's METs in December 2001 was 11.  A December 2003 report indicated METs of 5 but the VA examiner believed this to be an error because there was no evidence of heart disease that would cause this level of impairment.    

An echocardiogram in November 2004 revealed physiologic mitral regurgitation and physiologic pulmonic incompetence, but essentially the results were within normal limits.  

In November 2006, a stress test EKG suggested a past acute myocardial infarction but the stress test itself was normal.  The Veteran also had above average exercise capacity with 15 METs.  The Veteran did not have any chest pains during the test. 

In a January 2007 VA examination, the noted the Veteran did not have any angina, shortness of breath, fatigue, dizziness, or syncope.  The Veteran stated he has a heart attack a month earlier, although there is no medical record to confirm this assertion.  The examination was normal without any evidence or history of cardiomegaly, congestive heart failure, or cor pulmonale.  There was no functional impairment.  The chest X-ray, EKG, laboratory tests were normal.  The echocardiogram showed a slightly dilated left ventricular cavity and a trace of mitral regurgitation.  The ejection fraction was 55 percent.    The METs was 7.  

In a September 2009 VA examination, the Veteran reported being diagnosed with a heart murmur in 2000 during a routine physical examination.  He has not suffered any related problem or required intervention.  There was no history of myocardial infarction, congestive heart failure rheumatic heart failure, or a history of pericarditis or endocarditis.  The Veteran did not have any syncope, fatigue, angina, dizziness, or dyspnea.  The heart and lung examination was normal with the examiner stating that a murmur was not audible.  The examiner did not perform a stress test but quoted the November 2006 stress test noted above.  The EKG showed marked bradycardia with a first degree AV block.

The echocardiogram in November 2009 demonstrated mild to moderate tricuspid regurgitation and mild mitral valve regurgitation.  The left vertical was normal in size and wall thickness.

A December 2010 VA examination did not show a history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, or syncope.  The Veteran experienced dyspnea upon minor exertion.  He also reported dizziness and fatigue.  Upon examination, there was no evidence of congestive heart failure or pulmonary hypertension.  A murmur was noted.  The examiner did not perform a stress test but reported the November 2006 stress test as well as the September 2009 EKG and the November 2009 echocardiogram noted above.  The diagnosis was mild to moderate tricuspid regurgitation and mild mitral valve regurgitation with normal left ventricular size and function and no evidence of obstructive coronary artery disease.

In August 2011, the Veteran submitted a statement to VA that he had symptoms which he attributed to his heart disability such as tingling in his chest and upper and lower extremities.  Sometimes while he is sleeping, his body becomes numb and paralyzed.  He cannot move for a minute and his chest feels tight.  

In November 2012, the Veteran told his care givers that after an insurance company performed an EKG, they recommended life insurance coverage three times higher.  He did not have any chest pain, shortness of breath, leg edema, and his blood pressure was under control.  His medical provider believed it unlikely the Veteran had any cardiac problem at this time.  

In March 2013, the Veteran was afforded a VA cardiac examination.  He did not experience angina, shortness of breath, dizziness, or syncope attacks.  The Veteran has not had a myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions.  In an interview based METs test, the Veteran denied experiencing any symptoms of dyspnea, fatigue, angina, dizziness, or syncope with any level of activity and his heart disability had no impact upon his work.  Upon examination, the Veteran had a regular rhythm and heart sounds were normal.  There was no evidence of cardiac hypertrophy or dilatation.  The EKG demonstrated sinus bradycardia.  The ejection fraction on the echocardiogram was 67 percent which is normal.  The echocardiogram demonstrated physiologic mitral and tricuspid regurgitation but otherwise was characterized as an essentially normal study.  

After reviewing the evidence before the Board, the Board has determined that the Veteran is not entitled to a rating higher than 30 percent for coronary artery disease. The VA examination demonstrated METs no less than 7 and usually 10 or greater.  To warrant a 60 percent rating, the evidence must establish greater than 3 METs but not greater than 5 METs.  Moreover, at all relevant times, the Veteran had an ejection fraction of greater than 50 percent.  There is no evidence of congestive heart failure, either by an acute episode or on a chronic basis, left ventricular dysfunction, and, as noted, the Veteran's METs scores were usually 10 or above.

The Diagnostic Code requires not only the presence of workload in METs in certain ranges but further requires that the specified workload results in dyspnea, fatigue, angina, dizziness or syncope.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note 2.  In the present case, the evidence does not reflect the presence of these symptoms required for a higher rating.  There also is no evidence of congestive heart failure, left ventricular dysfunction, cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  In sum, the schedular criteria that warrant a 60 percent rating or higher have not been established by the evidence of record.

None of the evidence during this period demonstrates a workload of 3-5 METs resulting in dyspnea, fatigue angina, dizziness or syncope. The evidence during this period also fails to reflect any episodes of acute congestive heart failure or evidence of left ventricular dysfunction with an ejection fraction of 50 percent or less.

As the assigned 30 percent evaluation reflects the actual degree of impairment shown since the date of the grant of service connection for the Veteran's heart disability, there is no basis for staged ratings for this claim. 
Accordingly, for the reasons explained above, the preponderance of the evidence is against a rating higher than 30 percent for physiological mitral regurgitation and pulmonary incompetence, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Peripheral Neuropathy for Each Extremity

The Veteran is service connected for peripheral neuropathy at 30 percent for the left upper extremity peripheral neuropathy.  He is also service connected for peripheral neuropathy at 10 percent each for the right and left lower extremities.  In each instance, the Veteran contends the rating assigned does not reflect the level of severity of the peripheral neuropathy in each extremity.   As noted earlier, the claim for a higher rating for right upper extremity neuropathy is referred to the RO for further development.  

The term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Increased Rating for Left Upper Extremity Peripheral Neuropathy

The Veteran's left upper extremity peripheral neuropathy is rated under Diagnostic Code 8512, which at some levels of severity, distinguishes between the major (dominant) extremity and minor (non-dominant) extremity.  Under Diagnostic Code 8512, a 20 percent evaluation is assigned for mild incomplete paralysis of the major or minor lower radicular group.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the minor lower radicular group.  A 40 percent evaluation is assigned for moderate incomplete paralysis of the major lower radicular group or severe incomplete paralysis of the minor lower radicular group.  A 50 percent evaluation is assigned for severe incomplete paralysis of the major lower radicular group.  A 60 percent evaluation is assigned for complete paralysis of the minor lower radicular group with all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers paralyzed (substantial loss of use of hand).  A 70 percent evaluation is assigned for complete paralysis of the major lower radicular group with all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers paralyzed (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.

The Veteran is right handed.  The Veteran filed his claim for an increased rating for left upper extremity peripheral neuropathy in July 2011.

In a December 2010 VA examination, the neurological examination was normal.

In May 2011, while the Veteran received an EMG/NCS to evaluate neurological abnormalities of the lower extremity, it was noted that the Veteran had sensory complaints of the hand but the nerve conduction study of the upper extremity was normal.  

In July 2011, a MRI demonstrated cord compression, most severe on the left, at C3-C4 and C4-C5.  There also was a mildly increased cord signal.  

In an August 2011 neurological evaluation, the neurologist noted that the Veteran had chronic cord compression resulting in low grade neck pain and stiffness.  This resulted in intermittent numbness down both arms.  Not much had changed over time but there had been a very gradual worsening of symptoms over the past ten years.  The Veteran did not have any weakness anywhere or difficulty using his hands.  Upon examination, the Veteran had full strength and no major sensory deficits.  The neurologist stated that based upon comparison with the older records, the Veteran's current symptoms sound comparable but more importantly, there was no significant deterioration in either the history or the examination.  

In an April 2013 VA examination, the Veteran reported the bilateral upper extremity pain had worsened.  His motor strength was normal and sensation was normal except decreased sensation in his hands and fingers (indicating C6-C8).  He also had paresthesia/dysthesia and numbness.  

A June 2013 MRI revealed severe cord impingement at C4-C5 and moderate impingement at C5-C6.  

In June 2014, his caregivers reported the Veteran had paresthesias in the hands and feet.  He had good range of motion in the upper extremities.  

In August 2014, the Veteran had a normal EMG/NCS with no electrophysiological evidence of peripheral neuropathy, nerve, or nerve root entrapment.  The examiner noted that one third of patients with radiculopathy will have normal results.  

The Veteran was afforded a December 2014 VA examination.  The examiner described the Veteran's symptoms as constant severe pain, numbness, and paresthesias/dysesthesias.  Muscle strength, and reflexes were normal.  Sensation was decreased in the forearm, hands, and fingers.  Based upon the history and findings, including the severity of the pain, numbness, and other symptoms, the examiner concluded that the Veteran's left upper extremity peripheral neuropathy equated to moderate incomplete paralysis of the ulnar nerve.  No other nerve was affected by his disability.  The Veteran stated he could not go to work when his neck acts up

Analysis

The Board concludes that the evidence does not indicate that the Veteran's radiculopathy of the left upper extremity warrants a rating higher than 30 percent, moderate radiculopathy.  Instead, his left upper extremity radiculopathy appears to be wholly sensory, which as noted earlier results in a finding at most of moderate incomplete paralysis, or a 30 percent rating.  The Board has determined that the evidence does not establish a higher rating.  In the Board's view, a higher rating for severe incomplete paralysis exists when there is evidence of loss of motor function or more significant sensory loss.  The Veteran has not described difficulty with his grip or handling small objects, or other difficulties related to motor function or strength, which has been normal upon examination.  The difficulties are related to sensory loss and are the type of difficulties contemplated by the schedular criteria.  

There is no evidence of complete paralysis of the ulnar nerve, with findings of all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers paralyzed (substantial loss of use of hand).  EMG/NCS of the other nerves and clinical findings were normal.  Therefore, a separate rating for the other nerves of the upper left extremity under their appropriate diagnostic code is not warranted.

Thus, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the left upper extremity radiculopathy disability.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation of 30 percent from the date he filed his claim to the present.  As severe numbness and tingling, and pain are contemplated by a 30 percent evaluation for the moderate left upper extremity, the Board finds that VA examination results are consistent with the 30 percent evaluation awarded for peripheral neuropathy of the left upper extremity.  As such, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's left upper extremity peripheral neuropathy disability, and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. §§ 4.3, 4.7.

Initial Increased Ratings for Peripheral Neuropathies of the Lower Extremities

The Veteran's neuropathy of the left and right lower extremity is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8521 for disabilities of the external popliteal nerve.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 8521, mild incomplete paralysis of the external popliteal nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the external popliteal nerve.  A 30 percent rating requires severe incomplete paralysis.  A 40 percent rating, the highest rating available, requires complete paralysis of the external popliteal nerve; complete foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of the foot lost, adduction weakened; anesthesia covers entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The Veteran's peripheral neuropathy disabilities are currently evaluated at 10 percent for the left lower extremity peripheral neuropathy and 10 percent for the right lower extremity peripheral neuropathy.  

In January 2003, the Veteran stated his spinal disabilities caused pain and numbness down both his arms and hands.  

In December 2003, a neurologist noted the Veteran complained of shooting pain down his arms and at times, his legs.  He had occasional paresthesia and numbness associated with radiculopathy.  Upon examination, the Veteran had decreased sensation in a stocking pattern of the feet below his ankles.

In an October 2004 VA examination for the lumbar spine, the Veteran had constant, but localized low back pain.  

In April 2005, the Veteran did not have any leg weakness and the only lower extremity pain was in his knees.  

In a physical therapy evaluation in August 2006, the Veteran reported intermittent numbness and tingling down the lower extremities bilaterally.  Muscle strength was 4-/5 and the sensation was within functional limits.  

In September 2006, the Veteran stated he had bilateral pain and occasional numbness when he was driving. 

In November 2006, the Veteran reported his symptoms were stable. He had occasional shooting pain down is legs and scattered numbness when he sits or lies in one position too long.  If he changed position, the symptoms resolve.

In a January 2007 VA examination, the Veteran complained that his back pain travelled to his hips.  His gait was normal and noted to have a sensory deficit bilaterally in the thighs and motor weakness 4/5 for adduction and leg extension involving L4 and L5. 

In July 2008, the Veteran stated his bilateral lower extremity pain was relieved with activity, but aggravated by prolong immobility.  The symptoms responded with over the counter medication.  

In October 2008, the Veteran's lower extremity strength was 5/5.  He had a negative straight leg raise and can do heel/toe without difficulty.

In a September 2009 VA examination, the Veteran reported constant pain in his entire spine with sharp pain travelling down his arms and legs.  He could walk a quarter of a mile. Muscle strength was 5/5 and both sensation and reflexes were normal.  The VA examiner noted that there was no evidence to support a diagnosis of lower extremity peripheral neuropathy but all of the Veteran's lower extremity symptoms resulted from his low back disability.  

A December 2010 VA examination noted the Veteran had sharp pain in his lower back that went down to his ankles bilaterally.  The low back pain was intermittent, four times a week, and lasted ten to twenty minutes.  The VA examiner characterized the condition as stable and the pain as moderate.  The Veteran had normal sensory and motor function.

In April 2011, the Veteran complained of increased pain, worse with immobility, and increased paresthesia.

In May 2011, the Veteran had an EMG test that demonstrated a mildly abnormal study.  The peroneal nerve results were abnormal bilaterally but the etiology was not clear.  The examiner concluded an L5 lumbar radiculopathy was more likely than sensorimotor poly neuropathy.  Radiculopathy was not proven because the EMG, a test of limited sensitivity, was normal   The Veteran complained of intermittent chronic bilateral lower leg pain especially in the ankles and lower calf for the past year.  It was particularly bad when the Veteran sat for a while and then stood up.  His walking distance was not limited.  Upon physical examination, his strength, deep tendon reflexes, and sensation were intact.  The Veteran did not use a cane  

In August 2011, the Veteran submitted a statement that he had severe pain in both his ankles and legs in the morning and walking was difficult.  He could not run.  He also stated there he had numbness and he had to alter his lifestyle as he use to enjoy sports and running.  

That same month, a neurologist recorded that the Veteran had occasional shooting pain down both legs and his symptoms had not changed much over time although his symptoms had very gradually worsened over time.  He had some trouble walking in the past year or so, but the difficulty was attributed to pain in his Achilles tendons bilaterally.  The Veteran had full strength bilaterally and no major sensory deficits.  The Veteran did not have any major gait abnormality but his instability was attributed to tendonitis and arthritis rather than a cord problem.  The neurologist stated that based upon comparison with the older records, the Veteran's current symptoms sound comparable but more importantly, there was no significant deterioration in either the history or the examination.  

In an April 2013 VA examination, the Veteran reported he had difficulty walking bu this was due to his Achilles tendon problems and his low back pain.  His motor strength was normal and sensation was normal except decreased sensation in his foot/toes (indicating L5).  The radiculopathy was described as mild paresthesia/dysthesia and mild numbness involving the sciatic nerve.  The overall severity was characterized as mild.  There were no other neurological symptoms.  

In June 2014, his caregivers reported the Veteran had paresthesias in the hands and feet.  He had good range of motion in the lower extremities.  

The Veteran was afforded a December 2014 VA examination.  The examiner described the Veteran's symptoms as moderate pain, numbness, and paresthesias/dysesthesias.  Muscle strength, reflexes, and sensation were all normal.  

Analysis

The Veteran's reported neurological symptoms of the lower extremities on VA examinations have been essentially unchanged. The VA examinations have shown that motor strength was within normal limits, but sensation is decreased. Based on the above evidence and considering the clinical findings, no more than mild incomplete paralysis under Diagnostic Code 8521 is shown for each lower extremity during the relevant rating period.  The Board therefore finds that an evaluation in excess of 10 percent for neuropathy of the left lower extremity and an evaluation in excess of 10 percent for neuropathy of the right lower extremity are not warranted at any time. The evidence reflects that the Veteran had symptoms of pain, and numbness or tingling, but no other sensory complaints in his lower extremities.  VA examinations or treatment notes have shown that motor strength, measured as active motion against full resistance, was within normal limits. The Veteran had normal muscle tone with no muscle atrophy and no joint movement that was affected by the Veteran's nerve disability. 

Further, the Board notes that the Veteran's reported neurological symptoms on VA examinations and treatment notes have been mild with mild effects in most areas of the Veteran's life. He has normal strength, balance, and coordination. The Veteran also reported difficulty walking and an inability to run, exercise, or play sports.  He has not indicated these limitations such as walking are due to the neuropathy of the lower extremities. Instead, any limitations appear to be related to other disabilities such as ankles, knees, and back.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation of 10 percent for peripheral neuropathy in each leg at all relevant times.

The Board recognizes that occasionally loss of sensation has been noted upon examination and that the December 2014 VA examiner described his symptoms as moderate.  The Board finds that a higher rating for 20 percent is not warranted absent constant, more severe sensory findings, including constant loss of sensation, pain, and numbness and tingling that result in a greater functional impact. The Board concludes that the evidence does not indicate that the Veteran's neuropathy more closely approximates moderate neuropathy as the limitation appears to be solely sensory and does not involve motor loss.  Further, it appears limited to his feet below the ankle area.  As numbness and tingling, and pain are contemplated by a 10 percent evaluation for mild bilateral lower extremity, the Board finds that VA examination results are consistent with the 10 percent evaluation for neuropathy of the left lower extremity and the right lower extremity.  As such, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's left lower extremity or right lower extremity neuropathy disability. 

Finally, there is no evidence of severe incomplete paralysis or complete paralysis of the external popliteal nerve; complete foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of the foot lost, adduction weakened; anesthesia covers entire dorsum of the foot and toes.  The nerves involved all appear to be normal.  Therefore, a separate rating for the other individual nerves of the left leg or the right leg under their appropriate diagnostic code is not warranted.

In sum, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent, each, for the Veteran's left lower extremity neuropathy or for the right lower extremity neuropathy and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. §§ 4.3.

Increased Rating for the Cervical Spine

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more.

The criteria for a 20 percent rating are forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for a 30 percent rating are forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the cervical spine are forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation are to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.

In a December 2010 VA examination, the Veteran reported intermittent chronic neck stiffness, headaches, and bilateral arm numbness.  He described the neck pain as 9/10 and as tight, sharp, and constant.  The cervical spine disability was stable.  He had severe flare-ups on a weekly basis that affected his driving and sexual relations with his wife.  The Veteran also reported symptoms of fatigue, decreased motion, stiffness, and weakness. 

Upon examination, his posture, head position, and gait were normal.  There was no abnormal spine curvature or ankylosis.  The cervical spine has pain with motion, guarding, and tenderness bilaterally.  The VA examiner did not elicit any spasm, atrophy, or weakness.  His forward flexion was 30 degrees, extension to 30 degrees, lateral flexion 30 degrees bilaterally, and left lateral rotation at 25 degrees.  Right lateral rotation was not recorded.  The VA examiner also noted pain with motion but did not record at what point the pain began.  There were no changes with repetition. The neurological examination was normal.  The Veteran did not lose any time from work due to the lumbar spine disability.  

In April 2011, one of the Veteran's medical caregivers noted the Veteran had good neck rotation, flexion, and extension.  He had normal muscle strength and extension.

In July 2011, the Veteran complained of pain going down his arms.  An MRI demonstrated spinal stenosis with cord compression at C3-C4 and C4-C5.  It was most severe on the left side of C3-C4.  There also was a mildly increased cord signal.  

In August 2011, a neurologist evaluated the Veteran for his cervical spine disability, noting constant low grade neck pain and stiffness which sometimes migrates to the head.  The Veteran also reported intermittent numbness to both arms.  Not much had changed over time except a very gradual worsening of symptoms in the prior ten years.  Over the counter medication helps the neck pain and occasional back spasms.  He had used a prescription drug which helped except he stopped using it because he did not like taking drugs. The Veteran did not have any weakness anywhere or difficulty using his hands.  The physical examination revealed the Veteran had full strength and no major sensory deficits.  He had mild hyperreflexia. A comparison with older medical records resulted in the neurologist to conclude the Veteran's condition was comparable to the past and more important, he found no significant deterioration in the history or the examination.

The Veteran was afforded a VA examination in April 2013.  He stated the cervical spine pain has worsened, including his bilateral upper extremity pain and headaches.  His forward flexion was 35 degrees, extension to 35 degrees, lateral flexion 35 degrees bilaterally, and lateral rotation 70 degrees bilaterally with pain at the end of all ranges.  There was no change with repetitive motion or additional limitation due to pain on movement.  There was no tenderness to palpitation and the neurological examination was normal except for paresthesia/dysesthesias and numbness in the hands and fingers (indicating a C5-C6 symptom).  There were no incapacitating episodes due to his cervical spine disability.  

In July 2013, an MRI for the cervical spine included a history of daily fatigue.  The MRI revealed severe cord impingement at C4-C5 and moderate impingement at C5-C6.

The Veteran submitted a statement in June 2013 that the MRI confirmed that he had severe pain, numbness, tingling, shoulder arthritis, and muscle spasms.  The Veteran asserted pain and burning from the cervical spine travelled down both his arms and spine.

In September 2013, the Veteran complained of neck pain and low back pain.  Upon examination, the cervical spine was normal and cervical spine motion was normal.  No pain was elicited by motion nor did the provider find tenderness.  

Starting in September 2013, the Veteran's private acupuncturist, P-S Lim has treated the Veteran for upper and lower back pain and neck pain.  He noted tenderness around the spine that was severe.  His pulse was choppy, which meant the liver channel was damaged and the Veteran's blood stagnated.  He noted the cervical symptoms were mild to moderate pain and tenderness, and mild to moderate decreased movement.  The Veteran's symptoms improved by 50 percent and the liver channel improved by 60 percent after acupuncture treatment.  The Veteran has had follow-up maintenance acupuncture at VA.  
In November 2013, the Veteran's wife noted that she has observed that the Veteran has had many sleepless nights due to spine pain and back spasms.  

In January 2014, the Veteran was afforded a VA examination and reported his condition has worsened.  His cervical spine causes daily neck spasms with numbness, tingling, burning radiation pain running down the arm, and tightness across the shoulders.  He also attributed his back pain and radicular pain down his legs to the cervical spine disability.  The symptoms cause lost sleep and difficulty getting out of bed in the morning and getting dressed to go to work.  Flare-ups prevent the Veteran from helping his wife with house labor and he has a loss of a sex life due to daily flare-ups with spasms and radiation pain.  

His forward flexion was 35 degrees, extension to 35 degrees, lateral flexion 35 degrees bilaterally, and lateral rotation 60 degrees bilaterally with pain at the end of all ranges.  There was no change with repetitive motion or additional limitations due to pain on movement.  He did exhibit weakened movement, excess fatigability, and pain on movement.  Muscle strength and reflexes were normal.  Sensation was normal except in the hands and figures (indicating C6-C8).  His radiculopathy did not result in constant or intermittent pain, but he did have severe paresthesias and/or dysesthesias and numbness involving the C8/T1 nerve roots but had no other neurologic abnormalities.  The Veteran did not have any incapacitating episodes due to intervertebral disc syndrome.  The cervical spine disability impacted work due to severe pain on turning his neck and significant neck stiffness

In June 2014, the Veteran was noted to have good range of motion in his neck.  

The Board finds that the evidence does not support a rating higher than 30 percent.  The foregoing evidence demonstrates that before the Veteran's forward flexion has been, at worst, 30 degrees.  As 30 degrees of flexion does not more nearly approximate ankylosis and, in the absence of ankylosis, the criteria for the next higher rating have not been met.  Finally, there have not been any incapacitating episodes requiring bed rest prescribed by a physician.

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of favorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The rating in fact compensates the Veteran for his functional loss due to his cervical spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Therefore, on the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 40 percent, nor do the findings more nearly approximate a disability picture warranting a 40 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration.  Finally, he has a separate rating for his neurological symptomatology.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's cervical spine disability.

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 30 percent for the cervical spine strain disability and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating for the Lumbar Spine

Lumbosacral spine disabilities are rated under the General Formula for Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5242, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), Diagnostic Code 5243, whichever method results in the higher rating. 

Under the General Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Formula, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

As the Veteran has been diagnosed with degenerative disc disease, the Veteran may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if it results in a rating higher than under the General Formula.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

In a December 2010 VA examination, the Veteran described chronic low back pain and stiffness.  At times, it was difficult for him to get out of bed and required assistance.  He experienced sharp pain that radiated down to his ankles bilaterally.  The low back pain was intermittent, four times a week, but severe during flare-ups, which lasted for hours and bought on by physical activity.  He did not have any bladder or bowel problems.  The pain otherwise was moderate, sharp, and stabbing one to six days a week.  

Upon examination, his posture, head position, and gait were normal.  There was no abnormal spine curvature or ankylosis.  The lumbar spine had pain with motion, guarding, and tenderness bilaterally.  The VA examiner did not elicit any spasm, atrophy, or weakness.  His forward flexion was 70 degrees, extension to 25 degrees, lateral flexion 20 degrees bilaterally, left lateral rotation 55 degrees and right lateral rotation 40 degrees.  The VA examiner also noted pain with motion but did not record at what point the pain began.  There were no changes with repetition. The neurological examination was normal.  

In July 2011, the Veteran complained of pain going down his legs.  A neurologist noted the Veteran reported he had difficulty walking in the past year but due to pain in his Achilles tendon.  His gait improved as he became stiff or the pain dissipating when walking.  There had not been any falls.  The neurologist concluded the gait instability was not related to the cord pathology of the back but may relate to the Achilles tendonitis.  

The Veteran was afforded a VA examination in May 2013.  The pain had worsened over time and his wife had to assist him getting addressed.  He had difficulty walking due to low back pain but also due to Achilles tendonitis.  

His forward flexion was 80 degrees, extension to 25 degrees, lateral flexion 25 degrees bilaterally, lateral rotation 25 degrees bilaterally.  There was pain at the end of all ranges.  There were no changes with repetition.  The neurological examination was normal except for numbness in the feet and toes indicating from L5.  The examiner diagnosed mild sciatic paresthesias and/or dysesthesias.  While the Veteran had intervertebral disc syndrome, there have not been any incapacitating episodes.  

In June 2013, an MRI revealed mild left foraminal stenosis and right L4 impingement due to lateral protrusion.  

The Veteran submitted a statement in June 2013 that the MRI confirmed that he had severe pain, numbness, tingling, and muscle spasms in both legs.  He had fatigue daily and the pain caused him to walk with a limp.  

In September 2013, the Veteran complained of neck pain and low back pain.  

In November 2013, the Veteran's wife noted that she has observed that the Veteran has had many sleepless nights due to spine pain and back spasms.  The Veteran stated washing his car, helping his wife, or playing with his son causes back spasms and a lot of pain.  

Starting in September 2013, the Veteran's private acupuncturist, P-S Lim has treated the Veteran for upper and lower back pain and neck pain.  He noted tenderness around the spine that was severe.  His pulse was choppy, which meant the liver channel was damaged and the Veteran's blood stagnated.  He noted the lumbar symptoms were mild to moderate pain and tenderness, mild hypertonicity, and mild to moderate decreased movement.  The Veteran's symptoms improved by 50 percent after acupuncture treatment and the liver channel improved by 60 percent.  The Veteran has had follow-up maintenance acupuncture at VA.  

On review of the evidence above the Board notes that the Veteran is separately compensated for radiculopathy in each lower extremity.  As the General Rating Formula for the spine, there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The foregoing evidence demonstrates that, at all relevant times, the Veteran's forward flexion has been, at worst, 70 degrees.  Seventy degrees of flexion does not more nearly approximate 30 degrees, and therefore on the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 40 percent, nor do the findings more nearly approximate a disability picture warranting a 40 percent rating.  Finally, he has a separate rating for his neurological symptomatology.  

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of favorable ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration.  Finally, as noted, objective neurological abnormalities have already resulted in a separate rating for each lower extremity due to radiculopathy.

Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his lumbar spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  There is no objective evidence to demonstrate that pain on use or during flare ups results in additional functional limitation to the extent that under Diagnostic Code 5242 the disability symptoms and manifestations have been shown to more nearly approximate the disability picture of favorable ankylosis of the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

For the reasons explained above, the preponderance of the evidence is against a rating greater than 20 percent for the service connected lumbar spine disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating for Occipital and Frontal Headaches

The Veteran's occipital and frontal headaches disability (headaches disability) is rated by analogy to migraine headaches.  The Veteran's service-connected headaches disability is currently rated at zero percent disabling, and the Veteran contends that he is entitled to a compensable disability rating. Diagnostic Code 8100 provides:  

A zero percent disability rating is warranted for migraines (headaches) with less frequent attacks.  A 10 percent disability rating is warranted for migraines (headaches) with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating is warranted for migraines (headaches)  with characteristic prostrating attacks occurring on an average once a month over the last several months.   A 50 percent disability rating, the highest rating available, is warranted for migraines (headaches)  with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

During the period since he filed his claim, the Veteran reported headaches once to his medical providers in January 2012, but that was in the context of seeking treatment for cold symptoms including headaches.  

In an April 2013 VA examination, the Veteran reported he has constant head pain.  The pain is on both sides of his head.  He does not have any associated headache symptoms such as an aura, light and sound sensitivity, nausea and vomiting, sensory changes, or vision changes.  The duration lasts less than one day.  The Veteran stated he cannot work if the headache is intense but has not had any characteristic prostrating attacks of a migraine or non-migraine headache.  

In June 2013, the Veteran stated he has headaches 24 hours a day, seven days a week, but did not indicate they resulted in prostrating attacks.

On review of the evidence above relating to the Veteran's headache disability, the Board finds the VA criteria for a compensable rating are not met. The VA examiner concluded that the Veteran has described the headaches as non prostrating.  Thus, he has not demonstrated that he has characteristic prostrating headaches averaging at least one headache in two months.  He stated that he cannot work if the headache is intense but has not reported losing any days of work due to headaches and even for what he has described, he may not be able to perform his job functions but there is no evidence that the attacks are prostrating.  

As the clinical evidence does not demonstrate that the Veteran's symptoms were productive of prostrating attacks at any time since the Veteran filed his claim, the Board finds that a compensable rating is not warranted.  For the reasons explained above, the preponderance of the evidence is against a compensable rating for the service connected headache disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating for Impotence

The Veteran is service connected for impotence but the disability is rated as noncompensable.  The Veteran receives special monthly compensation for loss of use of a creative organ, that is, loss of erectile power.

Impotence is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The only Diagnostic Code specifically addressing impotence is Diagnostic Code 7522.  The Board can find no other Diagnostic Code that would be more appropriate in rating the disability. 

Under Diagnostic Code 7522, the criteria for a compensable rating, 20 percent, are penile deformity with loss of erectile power.  

In a VA examination in November 2013, the Veteran reported his impotence started in service but has worsened since that time as a secondary to other disabilities such as back spasms.  He did not have any voiding dysfunction, urinary tract or kidney problem.  The Veteran can achieve and maintain an erection but only with medication.  The Veteran did not have a penile deformity.  The examiner determined the etiology of the impotence was the Veteran's lumbar pain.  

Clearly, the Veteran has suffered loss of erectile power (impotence), however, there is no competent evidence of a penile deformity.  In the absence of evidence of penile deformity, the criteria for a 20 percent rating under Diagnostic Code 7522 have not been met. 

There is no provision for a compensable rating where there is loss of erectile power without penile deformity. 

The Veteran is receiving Special Monthly Compensation for loss of use of a creative organ.

As the preponderance of the evidence is against a compensable rating for erectile dysfunction, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



Increased Rating for the Shoulder Disabilities

The Veteran is currently rated 10 percent for tendonitis for the right shoulder strain and 10 percent for the left shoulder strain.  The Veteran is right hand dominant.

The Veteran's shoulder disabilities are rated under Diagnostic Code 5201, limitation of motion of the arm, which at some levels of severity, distinguishes between the major (dominant) extremity and minor (non-dominant) extremity.  Under Diagnostic Code 5201, the criterion for the next higher rating, 30 percent, for the major extremity (the right shoulder) is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees, the minor extremity, here the left shoulder, is rated at 30 percent, and the major extremity, here, the right shoulder, is rated at 40 percent.

Under Diagnostic Code 5202, impairment of the humerus, the criteria for a 20 percent rating, the lowest rating, are malunion of moderate deformity, or infrequent episodes of dislocation with guarding of movement only at shoulder level.  The criteria for a 30 percent are frequent episodes of dislocation with guarding of all arm movements.  Higher ratings are awarded for findings of fibrous union, nonunion (false flail joint), and loss of the head of the humerus (flail joint). 

Under Diagnostic Code 5203, malunion of the clavicle, the criteria for a 20 percent rating is dislocation or nonunion with loose movement of the clavicle or scapula. 

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and 0 to 90 degrees of external and internal rotation.  Flexion or abduction limited to 90 degrees equates to shoulder level.  38 C.F.R. § 4.71, Plate I.

The Veteran was provided a VA examination in June 2013.  The Veteran reported constant severe pain that traveled from his neck across both shoulders and down his arms.  This caused numbness, muscle spasms, tingling, tightness, and burning in both shoulders.  As a result, the Veteran stated he cannot do housework and sometimes needed assistance getting dressed.  For both shoulders, flexion was to 150 degrees with pain at 150 degrees and abduction to 150 degrees with pain at 150 degrees.  There was no change after repetition.  In addition, the Veteran's external and internal rotations both bilaterally were to 75 degrees with pain at 75 degrees.  Shoulder X-rays were negative and all rotator cuff tests were negative bilaterally.  There was no history of recurrent dislocation or subluxation.  The Veteran did not have a history of impairment of the scapula or the acromioclavicular joint.  His muscle strength was normal.  There were no indications of weakness or incoordination.  

As noted above, the VA examination, the right shoulder flexion was 0-150 degrees, and abduction was 0-150 degrees.  The left shoulder flexion was 0-150 degrees and abduction 0-150 degrees.  At all other relevant times during the appeal period, there is no evidence that the Veteran's shoulder disabilities demonstrated lesser range of motion.  

The demonstrated functional impairment, including pain on use, does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to shoulder level or 90 degrees, which is the criteria for a compensable rating for limitation of flexion or abduction for the major and the minor extremities under Diagnostic Code 5201.  Although the medical evidence demonstrates that while the Veteran does not have any compensable loss of function of either shoulder, such as loss of motion, he has pain.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this instance, the minimal available rating for his shoulder disabilities under Diagnostic Code 5201 is 20 percent.  Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence favors an assignment of a 20 percent rating, but no higher, for each shoulder for the entire relevant period.

The demonstrated functional impairment, including pain on use, does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to 45 degrees, much less 25 degrees, the criterion for the next higher rating higher for limitation of flexion or abduction for the major and the minor extremities under Diagnostic Code 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board recognizes pain is present when he moves his shoulder, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his bilateral shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The Board thus finds an increased rating to 30 percent for the right shoulder or the left shoulder is not warranted for either shoulder under Diagnostic Code 5201.

The Board also recognizes that Veteran's pain may prohibit him from performing tasks, especially overhead tasks.  Nevertheless, pain of the shoulder disabilities generally does not prevent the Veteran from using and moving either arm.   Thus, the Veteran's shoulder disabilities, even with pain continued to more nearly approximate the assigned 20 percent ratings.  The current 20 percent ratings were assigned by the Board under 38 C.F.R. 4.59 in recognition of the Veteran's shoulder painful motion, tenderness, and limited motion. 

Further, to the extent the Veteran is also asserting the shoulder disability ratings should encompass the additional symptoms caused by his cervical spine disability, e.g., pain shooting from his neck, across his shoulders, and down his arms, the Veteran is also service connected for a cervical spine disability and for peripheral neuropathy for each extremity.  Those ratings also incorporate or acknowledge pain. 38 C.F.R. § 4.59.  To the extent that those disabilities account for the Veteran's pain, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  To include pain in rating either shoulder disability, when already accounted for in other service-connected disabilities, would violate the prohibition against pyramiding.  Stated another way, the Veteran is seeking two different disability ratings for the same condition.  Cullen v. Shinseki, 24 Vet. App. 74 (2010) (within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  The Board thus finds that an increased rating cannot be awarded for the shoulder disabilities based upon evidence of record without violating the rule against pyramiding.
 
In sum, at all relevant times, the Veteran never demonstrated limitation of motion of either arm below shoulder level to 45 degrees or less.  Therefore, the criterion for the next higher rating higher for limitation of flexion or abduction under Diagnostic Code 5201, 30 percent, have not been met. Furthermore, The Board finds that this disability picture of the Veteran does not approximate a limitation of the arm to the 45 degree level. 

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 5203 are not applicable. 

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for either shoulder and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disabilities are contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  For example, peripheral neuropathy of the lower and upper extremities, as discussed above, the Veteran describes, as to those symptoms related to neuropathy as, pain and numbness, and in the examination and other records, also detailed his impairment in a work environment and his quality of life such as chores.  The cervical spine, lumbar spine, and shoulder disabilities in a similar manner account for loss of motion and pain.  The Board has determined that such impairment of functioning is already encompassed in the rating criteria according to the diagnostic code for a nerve injury or disability.  The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is pain and sensory loss, which is contemplated by the Rating Schedule under Diagnostic Codes, 5201, 5242,5243, 8512, 8520, the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

In this case, the Veteran reported decreased hearing acuity causing communication problems.  The Veteran received audiological examinations that appropriately measured the Veteran's hearing loss levels, both as indicated by audiometric testing at specified levels, and as measured by speech recognition test scores.  The speech recognition testing is schedular rating criteria recognition of an inability to hear some words in normal conversation.  Stated another way, the schedular criteria recognizes the communication difficulties that arise with hearing loss.  In a similar manner, the puretone threshold scores recognizes that hearing loss means a Veteran may not hear certain sounds at times, for example, sirens.  A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.

The criteria for rating his heart disability account for his symptoms of dyspnea and fatigue and he has not reported any additional symptoms or limitations for his headaches that are not accounted for in the schedular criteria.  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is hearing loss resulting in communication difficulties, which is contemplated by the Rating Schedule under Diagnostic Code 6100 and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  The Veteran has not asserted and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, and referral for extraschedular consideration is not warranted for the Veteran's increased rating claim for bilateral hearing loss.  In the absence of exceptional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability (TDIU)

The claim for TDIU expressly, if raised by the Veteran or by the evidence, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase for the lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The record reflects that at the time of filing his claims, Veteran was employed as a communications security manager. The most recent VA examination in December 2014 reflected the Veteran was still employed and the Veteran admitted in a December 2014 letter that he did not qualify for TDIU as he was still employed and missed only 5 days of work in 2014.  As the Veteran is not shown to be unemployable the Board finds that a claim for TDIU is not raised by the rating issues herein decided


ORDER

New and material evidence having been received, the claim for service connection for hemorrhoids is reopened, and to this extent the appeal is granted.

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.

Entitlement to an initial rating in excess of 30 percent for physiological mitral regurgitation and pulmonary incompetence is denied.

Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.

Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.

Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine is denied.

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to a compensable rating for occipital and frontal headaches associated with degenerative joint disease of the cervical spine is denied.  

Entitlement to a compensable rating for impotence is denied.

Entitlement to a 20 percent rating, but no higher, for right shoulder strain is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a 20 percent rating, but no higher, for left shoulder strain is granted subject to the laws and regulations governing the payment of monetary awards.


REMAND

Although the Board does not weigh the evidence nor assess the credibility of the evidence when deciding whether to reopen a previously denied claim, the same is not true when deciding the merits of the claim.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As to the claim for service connection for hemorrhoids, the service treatment records indicate he was treated for recurrent anal fissures in service and now has recurrent hemorrhoids.  As there is some indication that the claimed disability may be associated with the established event, injury, or disease in service, but insufficient competent evidence of record for VA to make a decision, the Board has determined the Veteran should be provided a VA examination to determine whether the Veteran's hemorrhoids are related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran also has asserted he has a right ankle disability and a left ankle disability, both the result of service or as caused or aggravated by his service connected disabilities such as his bilateral knee disabilities or his lumbar spine disability.

For all three service connection claims, there has not been a VA examination to determine whether the Veteran's disabilities just noted are related to incidents noted in the service treatment records or service generally or whether these disabilities are secondarily caused by those disabilities already service connected.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The examiner must offer opinions not only upon direct service connection, but also whether a given disability is caused or aggravated by service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

The Veteran as asserted that the Rating Schedule does not adequately compensate for the debilitating effects of impotency, namely, psychological and emotional manifestations, the current criteria for rating residuals of erectile dysfunction do not encompass any psychological or emotional manifestations.   Additionally, he has asserted near constant headache pain without characteristic prostrating attacks and the Rating Schedule does not contemplate pain without prostrating attacks in the criteria for rating headaches.  In the case of these two disabilities, therefore, the record has raised the issue of entitlement to extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b).  The Board is precluded from awarding an extra-schedular rating in the first instance, but must instead remand the issues so that that can be referred in the first instance to the Director of Compensation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from January 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  After the record development is completed, provide the Veteran with an examination to determine the nature and etiology of the Veteran's hemorrhoids.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a hemorrhoid disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service. 
The examiner is asked to discuss the clinical significance of the in-service treatment in January 1992 for recurrent anal fissures.  

The examiner must not rely solely on the absence of a hemorrhoid diagnosis in service as the basis for a negative opinion.  The question is whether current hemorrhoids is related to service.

A complete rationale for any opinion offered should be provided.

3.  After the record development is completed, provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has an ankle disability for each ankle.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any ankle disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of ankle symptoms in service as the basis for a negative opinion.  The question is whether any current ankle disability is related to service.

A complete rationale for any opinion offered should be provided.

4.  Refer the issue of entitlement to extra-schedular ratings for occipital and frontal headaches associated with degenerative joint disease of the cervical spine, and for impotence to the Director of Compensation pursuant to 38 C.F.R. § 3.321(b) (2015).

5.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


